Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

(James J. Murren)

This Employment Agreement (this “Agreement”) is entered into as of October 3,
2016 (the “Effective Date”), by and between MGM Resorts International
(“Employer”, “Company”, “we” or “us”), and James J. Murren (“Employee” or
“you”).

 

1. Employment. We hereby employ you, and you hereby accept employment by us, as
Chairman of the Board of Directors and Chief Executive Officer of MGM Resorts
International to perform such executive, managerial or administrative duties as
we may specify from time to time during the Employment Term (as defined in
Section 2) and which are consistent with your being the most senior executive of
Employer. In construing the provisions of this Agreement, the term “Employer”,
“we” or “us” includes all of our subsidiary, parent and affiliated companies,
but specifically excludes Tracinda Corporation, its stockholder or stockholders,
and its subsidiaries. You will be employed at the Company’s principal executive
offices in Las Vegas, Nevada.

 

2. Term. The term of your employment under this Agreement commences on the
Effective Date and it terminates on December 31, 2021 (the “Employment Term”).
This Agreement replaces and supersedes in all respects the Employment Agreement
between you and us dated April 6, 2009 (the “2009 Prior Agreement”), and the
Employment Agreement between you and us dated November 5, 2012 (the “2012 Prior
Agreement” and, together with the 2009 Prior Agreement, the “Prior Agreements”),
except that your compensation and benefits for the period ending December 31,
2016 and all equity awards granted to you prior to December 31, 2016 (other than
any New Equity Awards, as defined in Section 23, or any restricted stock units
described in Section 3.4.5) shall continue to be governed by Section 3 and
Section 10 of the 2012 Prior Agreement, and certain provisions of the Prior
Agreements are referenced herein for purposes of complying with payment timing
rules under Section 409A (as defined in Section 25).

 

3. Compensation and Benefits.

 

  3.1 Base Salary. During the Employment Term, we shall pay you a minimum annual
salary of $2,000,000 (“Base Salary”), payable in arrears at such frequencies and
times as we pay our other employees.

 

  3.2

Bonuses. You shall be entitled to an annual bonus (“Bonus”) determined under our
Amended and Restated Annual Performance-Based Incentive Plan for Executive
Officers, or any successor plan, as may be amended from time to time (the “Bonus
Plan”) for any fiscal year ending during the Employment Term. Your target bonus
for each of fiscal years 2017-2021 will be equal to 200% of your Base Salary up
to a maximum Bonus of 175% of your target bonus. Except as otherwise provided in
Sections 10.2 and 10.3, any Bonus under this Section 3.2 shall be paid at such
time as we pay Bonuses under the Bonus Plan to our other senior executives with
respect to such fiscal year, but not earlier than January 1 or later than
March 15 of the year

 

- 1 -



--------------------------------------------------------------------------------

  immediately following the end of each fiscal year; provided that beginning
with any Bonus payable in respect of services performed for fiscal year 2017 or
thereafter, to the extent any such Bonus is in excess of 100% of your Base
Salary at the beginning of such fiscal year (such excess portion, the “Excess
Bonus Amount”), the Excess Bonus Amount shall (i) up to your target bonus, be
payable sixty-seven percent (67%) in the form of fully vested performance share
units (with the balance in cash) and (ii) in excess of your target bonus, be
payable thirty-three percent (33%) in the form of fully vested performance share
units (with the balance in cash). Any such performance share units will be
granted as of the Bonus Determination Date pursuant to the terms of our Amended
and Restated 2005 Omnibus Incentive Plan, as amended from time to time (the
“Omnibus Plan”). The target number of performance share units will have an
Accounting Value equal to the applicable percentage of the Excess Bonus Amount
on the Bonus Determination Date. Performance share units will be paid in shares
of our common stock upon the earlier to occur of (i) a Change of Control, so
long as such Change of Control complies with Section 409A or (ii) the end of the
performance share unit performance period.

In recognition of your position as Employer’s most senior executive, your
eligibility for participation in the Bonus Plan shall be at a higher level than
any other executive officer of Employer. Any such Bonus shall be structured to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder (the “Code”) unless otherwise
determined by the Compensation Committee, and shall be based on performance
criteria developed by the Compensation Committee in consultation with you while
you are employed as Employer’s Chief Executive Officer. Any such Bonus shall be
subject to the Policy on Recovery of Incentive Compensation in Event of
Financial Restatement, as may be amended by the Company from time to time in its
discretion, and any other clawback policies as may be adopted from time to time,
including but not limited to for the purpose of complying with the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and regulations
thereunder promulgated by the Securities Exchange Commission. You may be
eligible to receive additional bonuses as determined by us in our sole and
absolute discretion.

 

  3.3 [Intentionally Omitted].

 

  3.4 Equity Awards.

 

  3.4.1 [Intentionally Omitted].

 

  3.4.2 [Intentionally Omitted].

 

  3.4.3 [Intentionally Omitted].

 

  3.4.4 [Intentionally Omitted].

 

  3.4.5

You shall be granted pursuant to the Omnibus Plan an equity award in October
2016 with an aggregate grant-date Accounting Value targeted at $2,000,000, one
hundred percent (100%) of which shall be in the form of

 

- 2 -



--------------------------------------------------------------------------------

  restricted stock units that are subject to the terms set forth in the
applicable award agreements approved by the Compensation Committee substantially
in the form attached as Appendix A hereto.

 

  3.4.6 You shall be eligible for annual equity awards in 2017, 2018, 2019, 2020
and 2021 in forms and amounts determined by the Compensation Committee in its
discretion. It is our present expectation that such annual awards will have an
aggregate grant-date Accounting Value targeted at $6,000,000. These and any
other equity awards granted on or after the Effective Date shall be subject to
such terms as the Compensation Committee may determine in its discretion.

 

  3.4.7 In the event you remain employed by us through the end of the Employment
Term and we have not entered into a new employment agreement with you and your
employment with us terminates following December 31, 2021 (i) as a result of
your death or Disability (as defined in Section 23), any New Equity Awards shall
vest and be paid in accordance with Section 10.4.4 or (ii) (a) as a result of
your Retirement (as defined in Section 23), (b) by the Company without
Employer’s Good Cause (as defined in Section 23), or (c) by you for Employee’s
Good Cause (as defined in Section 23), any New Equity Awards that have been
outstanding for at least one year prior to the date of such event shall vest in
full, but otherwise continue to be subject to the terms of Section 10.4.4,
including with respect to their payment schedule, forfeiture in connection with
any material breach of any of the covenants and agreements contained in Section
8, and any performance criteria or performance requirements applicable to New
Equity Awards of PSUs). For the avoidance of doubt, if you remain employed
through the end of the Employment Term, your annual Bonus for 2021 shall
continue to be payable pursuant to the terms of this Agreement and for purposes
of payment of such 2021 annual Bonus any termination of your employment prior to
the Bonus Payment Date shall be treated pursuant to the terms of the Agreement
as an Accrued Obligation.

 

  3.5 Benefits. You are also eligible to receive generally applicable fringe
benefits commensurate with those received by our employees in the most senior
executive positions. We will also reimburse you for all reasonable business and
travel expenses you incur in performing your duties under this Agreement,
payable in accordance with our customary practices and policies, as we may
modify and amend them from time to time (and in accordance with Section 25.4 of
this Agreement). Beginning in fiscal year 2013, you will no longer receive an
annual payment of $100,000 for your purchase of life insurance or such other
uses as you may determine or any gross up payments for associated taxes on
health plan coverage.

 

  3.6 Indemnification. You shall be entitled to indemnification rights and
directors and officers liability insurance coverage no less favorable than that
provided to other directors and senior executives of Employer from time to time.

 

4. Extent of Services. You agree that your employment by us is full time and
exclusive. You further agree to perform your duties in a competent, trustworthy
and businesslike manner.

 

- 3 -



--------------------------------------------------------------------------------

   You agree that while you are employed by us, you will not render any services
of any kind (whether or not for compensation) for any person or entity other
than us, and that you will not engage in any other business activity (whether or
not for compensation) that is similar to or conflicts with your duties under
this Agreement, without the approval of the Board of Directors or the person or
persons designated by the Board of Directors to determine such matters. Subject
to the above-referenced discretion of the Board of Directors, it is understood
that you may continue to serve in the capacities specified on Exhibit B hereto.
In addition, subject to Section 8, you may make and manage personal and family
investments, deliver lectures and engage in civic and community activities;
provided that these activities shall not conflict with the first two sentences
of this Section 4 and, in the case of engaging in civic and community
activities, you will notify us in advance of such activities if they might
conflict with the restrictions of the first two sentences of this Section 4.

 

5. Policies and Procedures. You agree and acknowledge that you are bound by our
policies and procedures as adopted, modified, or amended by us from time to
time. As you are aware, problem gaming and underage gambling can have adverse
effects on individuals and the gaming industry as a whole. You acknowledge that
you have read and are familiar with our policies, procedures and manuals and
agree to abide by them. Because these matters are of such importance to us, you
specifically confirm that you are familiar with and will comply with our
policies of prohibiting underage gaming, supporting programs to treat compulsive
gambling and promoting diversity in all aspects of our business.

 

6. Licensing Requirements. You acknowledge that we are engaged in a business
that is or may be subject to and exists because of privileged licenses issued by
governmental authorities in Nevada, New Jersey, Michigan, Mississippi, Illinois,
Macau S.A.R., and other jurisdictions in which we are engaged in a gaming
business or where we have applied to (or during the Employment Term may apply
to) engage in a gaming business. You shall apply for and obtain any license,
qualification, clearance or other similar approval which we or any regulatory
authority which has jurisdiction over us requests or requires that you obtain.

 

7. Failure to Satisfy Licensing Requirement. We have the right to terminate your
employment under Section 10.1 of this Agreement if: (i) you fail to satisfy any
licensing requirement referred to in Section 6 above; (ii) we are directed to
cease business with you by any governmental authority referred to in Section 6
above; (iii) we determine, in our reasonable judgment, that you were, are or
might be involved in, or are about to be involved in, any activity,
relationship(s) or circumstance which could or does jeopardize our business,
reputation or such licenses; or (iv) any of our licenses is threatened to be, or
is, denied, curtailed, suspended or revoked as a result of your employment by us
or as a result of your actions.

 

8. Restrictive Covenants

 

  8.1 Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order

 

- 4 -



--------------------------------------------------------------------------------

for us to remain competitive in our various businesses. In consideration of this
Agreement and the compensation payable to you under this Agreement, and in
recognition of our heightened need for protection from abuse of relationships
formed or Confidential Information garnered during your employment with us, you
covenant and agree that, except as otherwise explicitly provided in Section 10
of this Agreement, if you are not employed by us for the entire Employment Term,
then during the entire Restrictive Period you shall not directly or indirectly
be employed by, provide consultation or other services to, engage, participate
or otherwise be connected in any way (other than through passive ownership of 1%
or less of the outstanding voting securities) with any Competitor. You further
agree that in the event of any material breach of your obligations under this
Section 8.1, any obligations of Employer under this Agreement will terminate,
other than obligations under this Agreement with respect to business or travel
expense reimbursements, to the extent accrued and unpaid as of the termination
of your employment, and Accrued Obligations (as defined in Section 10.1). The
terms “Confidential Information,” “Restrictive Period” and “Competitor” are
defined in Section 23. Your obligations during the period of your employment
with us and the Restrictive Period under this Section 8.1 include but are not
limited to the following:

 

  8.1.1 You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.

 

  8.1.2 You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party for purposes of competing with the Company.

 

  8.1.3 You will not call on, solicit and/or take away, any of our potential or
prospective customers, on whom you called or with whom you became acquainted
during employment by us (either before or during the Employment Term), either
for your own account or for any third party for purposes of competing with the
Company.

 

  8.1.4 You will not approach or solicit (other than general solicitations that
are not specifically directed at our employees) any of our employees with a view
towards enticing such employee to leave our employ to work for you or for any
third party, or hire any of our employees, without our prior written consent,
which we may give or withhold in our sole discretion; provided that, this
Section 8.1.4 shall not apply to serving as a reference to such an employee at
the request of such an employee.

 

  8.2 Confidentiality. You further covenant and agree that you will not at any
time during or after the Employment Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including, to the extent it
constitutes or uses Confidential Information, any communication with or contact
with any of our customers or other persons or entities with whom we do business,
other than (x) in connection with your employment hereunder, (y) as may be
required by the lawful

 

- 5 -



--------------------------------------------------------------------------------

order of a court or an agency of competent jurisdiction or (z) in connection
with your enforcing this Agreement or any other written agreement with the
Company or defending claims against you or the Company; provided that in each of
(x), (y) or (z), to the extent legally permitted, you provide the Company with
written notice at least five (5) business days in advance of such proposed
disclosure or utilization.

 

  8.3 Certain Protections. You have the right under federal law to certain
protections for cooperating with or reporting legal violations to the SEC and/or
its Office of the Whistleblower, as well as certain other governmental entities
and self-regulatory organizations. As such, nothing in this Agreement or
otherwise prohibits or limits you from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and you may do so without notifying Employer. Employer may not retaliate against
you for any of these activities, and nothing in this Agreement or otherwise
requires you to waive any monetary award or other payment that you might become
entitled to from the SEC or any other governmental entity or self-regulatory
organization. Moreover, nothing in this Agreement or otherwise prohibits you
from notifying Employer that you are going to make a report or disclosure to law
enforcement. Notwithstanding anything to the contrary in this Agreement or
otherwise, as provided for in the Defend Trade Secrets Act of 2016, you will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, if you file a lawsuit for retaliation by Employer for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (x) file
any document containing the trade secret under seal, and (y) do not disclose the
trade secret, except pursuant to court order.

 

  8.4 Employer’s Property. You hereby confirm that the Confidential Information
constitutes our sole and exclusive property (regardless of whether you possessed
or claim to have possessed any of such Confidential Information prior to the
date hereof). You agree that upon termination of your employment with us, you
will promptly return to us all notes, notebooks, memoranda, computer disks, and
any other similar repositories of Confidential Information (regardless of
whether you possessed such Confidential Information prior to the date hereof)
containing or relating in any way to the Confidential Information, including but
not limited to the documents referred to on Exhibit A hereto. Such repositories
of Confidential Information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Confidential Information. You may retain (i) papers and other
correspondence of a personal nature, including but not limited, photographs,
personal diaries, personal calendars and rolodexes and similar address books,
(ii) information showing your equity awards or other compensation, or relating
to expense reimbursements, (iii) compensation information that you reasonably
believe may be needed for your own tax purposes and (iv) copies

 

- 6 -



--------------------------------------------------------------------------------

of employee benefit and compensation plans, programs, agreements and other
arrangements of the Company or any of the Company’s affiliates in which you were
a participant or covered.

 

  8.5 Notice to Employer. You agree to notify us immediately of any other
persons or entities for whom you work or provide services while you are employed
by us or within the Restrictive Period (excluding serving on boards of
directors, occasional consulting services for a non-Competitor, and similar
activities), and to provide such information as we may reasonably request
regarding such work or services during the Restrictive Period within a
reasonable time following such request. If you fail to provide such notice or
information, which failure is not cured by you within thirty (30) days after
written notice thereof from us, our obligations under this Agreement shall
cease, other than Accrued Obligations. You further agree to promptly notify us,
while you are employed by us or within the Restrictive Period, of any contacts
made by any Competitor which concern or relate to an offer to employ you or for
you to provide consulting or other services during your employment with us or
the Restrictive Period.

 

9. Representation and Additional Agreements. You hereby represent, warrant and
agree that:

 

  9.1 The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement
and your employment with Employer.

 

  9.2 The enforcement of any remedy under this Agreement will not prevent you
from earning a livelihood, because your past work history and abilities are such
that you can reasonably expect to find work in other areas and lines of
business.

 

  9.3 The covenants and agreements stated in Sections 4, 6, 7 and 8 of this
Agreement are essential for our reasonable protection.

 

  9.4 We have reasonably relied on your representations, warranties and
agreements, including those set forth in this Section 9.

 

  9.5 You have the full right to enter into this Agreement and by entering into
and performance of this Agreement, you will not violate or conflict with any
arrangements or agreements you may have with any other person or entity.

 

  9.6

You agree that in the event of your breach of any covenants and agreements set
forth in Sections 4 and 8 above, we may seek to enforce such covenants and
agreements through any equitable remedy, including specific performance or
injunction, without

 

- 7 -



--------------------------------------------------------------------------------

  waiving any claim for damages. In any such event, you waive any claim that we
have an adequate remedy at law.

 

10. Termination.

 

  10.1 Employer’s Good Cause Termination. We have the right to terminate your
employment under this Agreement at any time during the Employment Term for
Employer’s Good Cause (as defined in Section 23). Upon any such termination, we
will have no further liability or obligations whatsoever to you under this
Agreement, except as provided in this Section 10.1 and with respect to business
or travel expense reimbursements accrued and unpaid as of the date of such
termination. In the event of such termination, you will be entitled to receive
(i) your Base Salary through the date of such termination (to the extent not
previously paid), (ii) any Bonus attributable to our most recently completed
fiscal year to the extent not previously paid (determined in accordance with the
Bonus Plan, including the exercise of discretion by the committee administering
such Bonus Plan which may reduce or eliminate such Bonus), which shall be
granted and/or paid on the Bonus Determination Date and/or the Bonus Payment
Date for the applicable fiscal year, as applicable, (iii) indemnification
pursuant to Section 3.6 and (iv) any other amounts or benefits to which you may
be entitled in accordance with the terms of the Company’s benefit, equity or
fringe benefit plans, programs and policies in which you participate immediately
prior to such termination of employment or the requirements of applicable law
((i) through (iv) above, the “Accrued Obligations”). Notwithstanding anything to
the contrary in this Agreement, if within thirty (30) days after your
Retirement, the Board determines that any occurrence set forth in the definition
of Employer’s Good Cause has occurred, such termination shall, at the election
of the Board in its discretion, be treated as termination for Employer’s Good
Cause for all purposes of this Agreement, so long as Employer provides you with
written notice of such determination specifying the alleged failure or breach no
later than the last day of such 30-day period.

 

  10.2 Death. Your employment under this Agreement shall terminate in the event
of your death during the Employment Term. Upon any such termination, we will
have no further liability or obligations whatsoever to you under this Agreement,
except as provided in this Section 10.2 and with respect to business or travel
expense reimbursements accrued and unpaid as of the date of such termination. In
the event of such termination, your beneficiary (as designated by you on our
benefit records) will be entitled to receive (i) the benefits and payments under
clauses (i), (iii) and (iv) of Accrued Obligations, (ii) your Base Salary for an
additional twelve (12) month period following your death, such amount to be paid
at regular payroll intervals, (iii) any Bonus attributable to our most recently
completed fiscal year to the extent not previously paid (determined through
application of the Bonus formula with respect to such year on a
non-discretionary basis except to the extent all executives who participate in
the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), which shall be granted and/or paid on
the Bonus Determination Date and/or the Bonus Payment Date for the applicable
fiscal year, as applicable, (iv) an additional lump sum cash payment in an
amount

 

- 8 -



--------------------------------------------------------------------------------

equal to what your Bonus would have been for the fiscal year in which your death
occurs (determined through application of the Bonus formula with respect to such
year on a non-discretionary basis except to the extent all executives who
participate in the same bonus arrangement that applies to you are treated in an
identical fashion with respect to their Bonuses), pro rated through the date of
your death, which shall be paid on the Bonus Payment Date for the applicable
fiscal year and (v) the benefits set forth in Section 10.4.4 below (provided
that any outstanding New Equity Awards shall vest in full, but otherwise
continue to be subject to the terms of Section 10.4.4, including with respect to
their payment schedule, forfeiture in connection with any material breach of any
of the covenants and agreements contained in Section 8, and any performance
criteria or performance requirements applicable to New Equity Awards of PSUs).
Additionally, upon any such termination we will pay your beneficiary a lump sum
cash payment within 30 days following the date of termination of your
employment, in an amount equal to Employer’s costs for its most recently
completed fiscal year of 24 months of continued health insurance coverage
provided by us to you immediately prior to such termination date.

 

  10.3 Employer’s Termination Due to Disability. We have the right to terminate
your employment under this Agreement at any time during the Employment Term due
to your Disability (as defined in Section 23). Upon any such termination, we
will have no further liability or obligations whatsoever to you under this
Agreement, except as provided in this Section 10.3 and with respect to business
or travel expense reimbursements accrued and unpaid as of the date of such
termination. In the event of Employer’s termination of your employment due to
your Disability during the Employment Term, we will pay you or your beneficiary
(as designated by you on our benefit records) in the event of your death during
the period in which payments are being made (i) the benefits and payments under
clauses (i), (iii) and (iv) of Accrued Obligations, (ii) your Base Salary for an
additional twelve (12) month period following the date of such termination, such
amount to be paid at regular payroll intervals, net of payments received by you
from any short term disability policy which is either self-insured by us or the
premiums of which were paid by us (and not charged as compensation to you),
(iii) any Bonus attributable to our most recently completed fiscal year to the
extent not previously paid (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis except to the extent all
executives who participate in the same bonus arrangement that applies to you are
treated in an identical fashion with respect to their Bonuses), which shall be
granted and/or paid on the Bonus Determination Date and/or the Bonus Payment
Date for the applicable fiscal year, as applicable, (iv) an additional lump sum
cash payment in an amount equal to what your Bonus would have been for the
fiscal year in which termination of employment occurs (determined through
application of the Bonus formula with respect to such year on a
non-discretionary basis except to the extent all executives who participate in
the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), pro rated through the date of such
termination, which shall be paid on the Bonus Payment Date for the applicable
fiscal year and (v) the benefits set forth in Section 10.4.4 below (provided
that any outstanding New Equity Awards shall vest

 

- 9 -



--------------------------------------------------------------------------------

in full, but otherwise continue to be subject to the terms of Section 10.4.4,
including with respect to their payment schedule, forfeiture in connection with
any material breach of any of the covenants and agreements contained in Section
8, and any performance criteria or performance requirements applicable to New
Equity Awards of PSUs). Additionally, upon any such termination we will pay you
or your beneficiary a lump sum cash payment within 30 days following the date of
termination of your employment, in an amount equal to Employer’s costs for its
most recently completed fiscal year of 24 months of continued health and life
insurance coverage provided by us to you immediately prior to such termination
date.

 

  10.4 Employer’s No Cause Termination. We have the right to terminate your
employment under this Agreement on written notice to you in our sole discretion
for any cause we deem sufficient or for no cause, at any time during the
Employment Term. Upon such termination (excluding any termination described in
Section 10.1 or Section 10.3), subject to your executing the general release of
claims described in Section 10.9 within 30 days following the date of
termination of your employment and contingent upon the expiration of any
revocation period provided in such release (provided, that this release
requirement shall not be applicable unless the Company delivers an execution
version to you within 7 days following your termination of employment), our sole
liability to you under this Agreement shall be as follows, except with respect
to business or travel expense reimbursements accrued and unpaid as of the date
of such termination:

 

- 10 -



--------------------------------------------------------------------------------

  10.4.1 In the event of your termination of employment pursuant to this Section
10.4, you will be entitled to receive (i) the benefits and payments under
clauses (i), (iii) and (iv) of Accrued Obligations, (ii) your Base Salary for an
additional twelve (12) month period following the date of such termination, such
amount to be paid at regular payroll intervals commencing on the first payroll
date following the 40th day following your termination of employment, (iii) any
Bonus attributable to our most recently completed fiscal year to the extent not
previously paid (determined through application of the Bonus formula with
respect to such year on a non-discretionary basis except to the extent all
senior executives who participate in the same bonus arrangement that applies to
you are treated in an identical fashion with respect to their Bonuses), which
shall be granted and/or paid on the Bonus Determination Date and/or the Bonus
Payment Date for the applicable fiscal year, as applicable, and (iv) a cash lump
sum payment equal to the excess of (x) the product of (A) 1.5 and (B) the sum of
your Base Salary at the time of your termination of employment and your target
Bonus for the year of termination (provided, however, that the amount calculated
under this clause (x) shall be capped at $8,000,000) over (y) the aggregate
amount of the Base Salary payments described in (ii), such lump sum payment to
be paid on the date that is one year following the date of termination of your
employment or within ninety (90) days thereafter. You will not be entitled to
any pro-rated Bonus for the year in which the termination of employment occurs.
Following your termination of employment, you will not be eligible for flex or
vacation time, discretionary bonus, new equity grants, or any other compensation
or benefits, except as provided in this Section 10.4.

 

  10.4.2 If we terminate this Agreement without Employer’s Good Cause prior to
the expiration of the Employment Term, we will pay you or your beneficiary a
lump sum cash payment within 40 days following the date of termination of your
employment, in an amount equal to Employer’s costs for its most recently
completed fiscal year of 24 months of continued health, disability and life
insurance coverage provided by us to you immediately prior to such termination
date.

 

  10.4.3 Upon any termination of employment pursuant to Section 10.4, you will
continue to be bound by the restrictions in Section 8 above. In the event you
materially breach any of the covenants and agreements contained in Section 8,
any unpaid cash severance pursuant to Section 10.4.l or 10.4.2 shall immediately
cease and shall be forfeited.

 

  10.4.4 Notwithstanding anything to the contrary in the Omnibus Plan, or any
successor thereto under which equity awards are granted, or the applicable award
agreements, except in the case of the restricted stock units granted pursuant to
Section 3.4.5, (i) with respect to outstanding equity awards other than
performance share units, the portion of such equity award(s) that would have
become vested with respect to any time-based vesting conditions and/or
exercisable during the two (2) year period following the date of the

 

- 11 -



--------------------------------------------------------------------------------

     termination of employment shall become vested and exercisable and, if
applicable, shall be paid on the same schedule determined in the applicable
award agreement; provided, however, that such continued vesting shall
immediately cease and any equity award that has not been exercised and/or paid
shall be forfeited in the event you materially breach any of the covenants and
agreements contained in Section 8 (such “material” qualifier to apply to all
equity grants where such breach provision exists) and (ii) with respect to
performance share units, a pro-rata portion of the performance share units, if
any, that would have become vested (but for such termination) at the end of the
applicable performance period, determined based on the number of days you were
employed during the performance period plus an additional twenty-four (24)
months (or, if shorter, through the end of the performance period), shall be
paid on the same schedule set forth in the applicable award agreement; provided,
however, that such continued vesting shall immediately cease and any performance
share units that have not yet been paid shall be forfeited in the event you
materially breach any of the covenants and agreements contained in Section 8.
For the avoidance of doubt, any performance criteria or performance requirements
under outstanding equity awards that have not been satisfied or are not deemed
to have been satisfied under the terms of such equity awards shall continue to
apply in accordance with their terms and the applicable performance period shall
be extended for the additional vesting period if consistent with the treatment
under the applicable award agreement. The portion of any stock option, stock
appreciation right or similar equity award that is vested and exercisable as of
the date of termination or that becomes vested and exercisable in accordance
with this Section 10.4.4, in each case, shall (unless the applicable equity
award granted after the Effective Date provides for a more favorable exercise
period) remain exercisable until the earlier of (i) the expiration of the term
of the award agreement and (ii) the date that is two (2) years following the
date of termination of your employment by Employer without Employer’s Good Cause
or by you with Employee’s Good Cause (or due to death or Disability); provided
that any such equity awards shall be forfeited in the event you materially
breach any of the covenants and agreements contained in Section 8. It is
intended that the provisions of this Section 10.4.4. relating to additional
vesting and forfeiture of equity awards shall apply to all of your equity
awards, including your equity awards which are outstanding on the Effective Date
However nothing contained herein shall alter the time and form of payment of any
equity awards that are outstanding on the Effective Date if such change would
violate Section 409A of the Code.

 

  10.4.5 Any benefits paid or provided pursuant to this Section 10.4 shall be
subject to clawback pursuant to the Employer’s clawback policies as may be
adopted and/or amended from time to time, including, but not limited to, for
purposes of complying with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and regulations thereunder promulgated by the Securities
Exchange Commission.

 

- 12 -



--------------------------------------------------------------------------------

  10.4.6 Following your termination of employment pursuant to this Section 10.4,
you will not be eligible for flex or vacation time, discretionary bonus, new
equity grants, or any other compensation or benefits under this Agreement,
except as provided in this Section 10.4.

 

  10.5 Employee’s Good Cause Termination. You may terminate your employment
under this Agreement for Employee’s Good Cause. Prior to any such termination
under this Section 10.5 being effective, you agree to give us thirty (30) days’
advance written notice within sixty (60) days following your learning of the
circumstances constituting Employee’s Good Cause specifying the facts and
circumstances of our alleged breach (the “Employee’s Good Cause Notice”). During
such thirty (30) day period, we may either (x) cure the breach (in which case
your notice will be considered withdrawn and this Agreement will continue in
full force and effect) or (y) declare to you in writing that we dispute that
Employee’s Good Cause exists (the “Company’s Response Notice”), in which case
you may terminate your employment pursuant to Section 10.6 within ten (10)
business days of your receipt of the Company’s Response Notice and be entitled
initially to the benefits set forth under Section 10.6 (provided that you will
be treated as terminating employment for Employee’s Good Cause under this
Section 10.5 if such Disputed Claim is resolved in your favor), and if you do
not terminate within such ten (10) business-day period, you will be deemed to
have withdrawn your notice and this Agreement will continue in full force and
effect. If you choose to terminate your employment pursuant to Section 10.6
within ten (10) business days of your receipt of the Company’s Response Notice
and it is determined that Employee’s Good Cause exists, you shall be treated as
if you had been terminated pursuant to Section 10.4 even if such determination
is made after the end of the Employment Term so long as you provided Employee’s
Good Cause Notice during the Employment Term. If we do not do either (x) or (y)
by the end of the thirty-day notice period, your employment shall be terminated
pursuant to this Section 10.5 as of the first business day following the end of
the thirty-day notice period. If it is determined that Employee’s Good Cause
exists following the end of the Employment Term or in the event your employment
under this Agreement is terminated during the Employment Term under this Section
10.5, subject to your executing the general release of claims described in
Section 10.9 within 30 days following the date of termination of your employment
(or, if we have disputed that Employee’s Good Cause exists, within 30 days
following the date the dispute is resolved) and contingent upon the expiration
of any revocation period provided in such release, you will be treated as if
your employment had been terminated pursuant to Section 10.4 and you shall be
entitled to all the compensation and benefits provided for therein (provided
that if we have disputed that Employee’s Good Cause exists, the date of
termination set forth in Section 10.4 shall be replaced with the date the
dispute is resolved).

 

  10.6 Employee’s No Cause Termination. In the event you terminate your
employment under this Agreement without Employee’s Good Cause, we will have no
further liability or obligations whatsoever to you under this Agreement, except
as provided in this Section 10.6 and with respect to business or travel expense
reimbursements accrued and unpaid as of the date of such termination. In the
event of such

 

- 13 -



--------------------------------------------------------------------------------

termination, you will be entitled to the Accrued Obligations; provided, however,
that we will be entitled to all of our rights and remedies to enforce the
covenants and agreements contained in Section 8 and our right to recover damages
for breach of covenants in Section 8. You will not be entitled to any pro-rated
Bonus for the year in which the termination of employment occurs.

 

  10.7 Change of Control. As of the Effective Date, you shall continue to be
appointed as a participant in our Change of Control Policy for Executive
Officers as such policy may be amended by the Company from time to time. In the
event you become entitled to “Separation Benefits” pursuant to Section 3.3(b) of
the COC Policy, your benefits under Section 3.3 of the COC Policy shall replace
and be in lieu of any benefits under Sections 10.4 and 10.5 of this Agreement.

Notwithstanding anything to the contrary in this Agreement or the COC Policy, in
the event the aggregate cash benefits payable to you pursuant to Sections 3.2(b)
and (c) of the COC Policy is less than the aggregate cash benefits otherwise
payable to you pursuant to Sections 10.4.1, 10.4.2 or 10.5 hereof absent a
Change of Control, you shall be entitled to the amount of aggregate cash
benefits payable under Sections 10.4.1 and 10.4.2 hereof, payable in the form
and at the time set forth in Section 3.2 of the COC Policy. Moreover, in the
event the aggregate equity acceleration or exercise period benefits you may be
entitled pursuant to Section 3.2(d) of the COC Policy is less than the aggregate
equity acceleration or exercise period benefits you may be entitled to pursuant
to Sections 10.4.4 or 10.5 hereof absent a Change of Control, you shall be
entitled to the amount of aggregate equity acceleration or exercise period, as
applicable, benefits payable under Sections 10.4.4 hereof, payable in the form
and pursuant to the payment schedule set forth in Section 3.2(d) of the COC
Policy. If the COC Policy has been terminated, references to the COC Policy
shall mean the COC Policy as in effect immediately prior its termination.

In the event you (i) become entitled to “Separation Benefits” pursuant to the
COC Policy, (ii) terminate employment for any reason during the one-year period
following a Change of Control or (iii) become entitled to payments pursuant to
this Section 10.7, you shall be released from your obligations pursuant to
Section 8.1 upon your termination of employment (or upon the Change of Control
if such termination occurs during the specified period prior to the Change of
Control).

 

  10.8 Termination Following End of Employment Term. Upon any termination of
your employment that occurs following expiration of the Employment Term, we will
have no further liability or obligations whatsoever to you under this Agreement,
except as provided in Section 3.4.7 and except with respect to business or
travel expense reimbursements accrued and unpaid as of the date of such
termination and Accrued Obligations and you shall be released from your
obligations pursuant to Section 8.1.

 

  10.9 General Release. Upon a termination of employment under the circumstances
described in Sections 10.4, 10.5 or 10.8, the obligations of Employer to pay or
provide the benefits described in Sections 3.4.7 (other than in the case of your
death or Disability), 10.4, or 10.5 are contingent on your (for yourself, your
heirs, legal

 

- 14 -



--------------------------------------------------------------------------------

representatives and assigns) agreement to execute a general release in the form
and substance to be provided by Employer, (i) releasing Employer, its affiliated
companies and their officers, directors, agents and employees from any claims or
causes of action of any kind that you might have against any one or more of them
as of the date of the release, regarding your employment with Employer or the
termination of your employment and (ii) including a nondisparagement clause by
Employee. Such form of release shall be generally consistent with Company’s
current form of release, except as appropriately modified taking into account
changes in applicable law or judicial precedent and shall include customary
exceptions for vested and accrued benefits under compensation and benefit plans
of the Company, rights to indemnification, advancement of expenses and
protections under applicable insurance policies in accordance with applicable
law or the governing documents of the Company, rights as an equity holder of the
Company and rights to contribution as permitted by law in the event of a
judgment against Employee based on events for which Employee and the releasees
are jointly liable.

 

  10.10 [Intentionally Omitted].

 

  10.11 Excise Tax Limitation.

 

  10.11.1 Notwithstanding anything contained in this Agreement to the contrary,
(i) in the event that any Payments (as defined below) in connection with, or
arising out of, your employment with the Company in the event of a 280G Change
in Control (as defined below) would be subject to the excise tax imposed by
Section 4999 of the Code (“Excise Tax”), and (ii) (A) the net amount of the
Payments that you would retain after payment of the Excise Tax and federal,
state and local income taxes, any employment, social security or Medicare taxes
or any other taxes with respect to the Payments would be less than (B) the net
amount of the Payments you would retain, after payment of federal, state and
local income taxes, any employment, social security or Medicare taxes or any
other taxes with respect to the Payments, if the Payments were reduced to the
maximum amount you could retain such that no portion of the Payments would be
subject to the Excise Tax (“Section 4999 Limit”), then the Payments shall be
reduced (but not below zero) to the Section 4999 Limit. The Company shall reduce
or eliminate the Payments such that the reduction or elimination of compensation
to be provided to you as a result of this Section 10.11.1 is minimized. In
applying this principle, the reduction or elimination shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction or elimination but payable at
different times, such amounts shall be reduced or eliminated on a pro rata basis
but not below zero. The amount of such taxes shall be computed at the rates in
effect under the applicable tax laws in the year in which the 280G Change in
Control occurs, or if then ascertainable, the rates in effect in any later year
in which any Payment is expected to be paid following the 280G Change in
Control, and in the case of any income taxes, by using the maximum combined
federal, state and (if applicable) local income tax rates then in effect under
such laws.

 

- 15 -



--------------------------------------------------------------------------------

  10.11.2 If the Company or you believe in good faith that any of the Payments
may be subject to the Excise Tax, the determination of whether and to what
extent the Payments are subject to the Excise Tax and the amount of the Section
4999 Limit (“Determination”) shall be made, at the Company’s expense, by the
accounting firm which is the Company’s accounting firm prior to the 280G Change
in Control or, if requested by you, another nationally recognized accounting
firm designated by the Board (or a committee thereof) and subject to your
reasonable approval, prior to the 280G Change in Control (“Accounting Firm”).
The Accounting Firm shall provide its calculations, together with detailed
supporting documentation, both to the Company and to you, before payment of the
Payments (if requested at that time by the Company or you) or at such other time
as requested by the Company or you (in either case provided that the Company or
you believe in good faith that any of the Payments may be subject to the Excise
Tax). Within ten (10) calendar days of the delivery of the Determination to you,
you shall have the right to dispute the Determination. The existence of any such
dispute shall not in any way affect your right to receive the Payments in
accordance with the Determination. If there is no such dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Company and you, subject to the application of Section 10.11.3. For purposes
of this Section 10.11, (x) a “280G Change in Control” shall mean a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, as determined in accordance
with section 280G(b)(2) of the Code and the regulations issued thereunder and
(y) “Payments” shall mean any payments or benefits in the nature of compensation
that are to be paid or provided to you or for your benefit in connection with a
280G Change in Control (whether under this Agreement or otherwise, including by
any entity, or by any affiliate of the entity, whose acquisition of the stock of
the Company or its assets constitutes the 280G Change in Control) if you are a
“disqualified individual” (as defined in section 280G(c) of the Code) at the
time of the 280G Change in Control, to the extent that such payments or benefits
are “contingent” on the 280G Change in Control within the meaning of section
280G(b)(2)(A)(i) of the Code and the regulations issued thereunder.

 

  10.11.3 As a result of the uncertainty in the application of Sections 280G and
4999 of the Code, it is possible that a Payment or portion thereof either will
have been made or will not have been made by the Company, in either case in a
manner inconsistent with the limitations provided in Section 10.11.1 (an “Excess
Payment” or “Underpayment”, respectively). If it is established pursuant to (i)
a final determination of a court for which all appeals have been taken and
finally resolved or the time for all appeals has expired, or (ii) an Internal
Revenue Service (“IRS”) proceeding which has been finally and conclusively
resolved, that an Excess Payment has been made, you shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at one hundred twenty percent (120%) of the applicable federal rate

 

- 16 -



--------------------------------------------------------------------------------

     (as defined in Section 1274(d) of the Code) compounded semi-annually from
the date of your receipt of such Excess Payment until the date of repayment. If
it is determined (i) by the Accounting Firm, the Company (including any position
taken by the Company, together with its consolidated group, on its federal
income tax return), or the IRS, (ii) pursuant to a determination by a court, or
(iii) upon the resolution to your satisfaction of any dispute in accordance with
Section 10.11.2, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) calendar days of such
determination or resolution, together with interest on such amount at one
hundred twenty percent (120%) of the applicable federal rate compounded
semi-annually from the date such amount should have been paid to you until the
date of payment. In the event that the Payments have been reduced pursuant to
Section 10.11.1, the Company will bear all fees and expenses of any audit, suit
or proceeding by the IRS or any other taxing authority against the Company or
against you, or of any claim for refund, appellate procedure, or suit brought by
the Company or you against the IRS or any other taxing authority, in each case
relating to the Excise Tax.

 

  10.12 Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.7 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
and your employment with Employer, regardless of the reason for such
termination.

 

  10.13 Non-Duplication of Benefits. Any payments or benefits paid or provided
to you under Section 10 of this Agreement shall be reduced by any cash severance
payments or equity acceleration benefits paid or provided under the COC Policy
or any equity award agreement.

 

11. Disputed Claim/Arbitration. Any Disputed Claim (as such term is defined in
Section 23) and any other dispute relating to this Agreement, your equity award
agreements, or your employment with Employer shall be resolved by arbitration
pursuant to Exhibit C (which constitutes a material provision of this
Agreement), except as otherwise provided in Exhibit C. Any arbitration under
this Section 11 shall take place in Las Vegas, Nevada. Notwithstanding any
provision to the contrary in this Agreement, with respect to any Disputed Claim,
you will not be entitled to receive any of your rights and benefits for purposes
of your termination rights pursuant to Section 10.5 unless and until the
arbitration process is finally resolved in your favor. Nothing herein shall
preclude or prohibit us from invoking the provisions of Section 10.4, or of our
seeking or obtaining injunctive or other equitable relief. In the event of a
purported termination of your employment by us pursuant to Section 10.1 or
Section 10.3 or by you under Section 10.5 which is disputed by the other party,
if you prevail in the arbitration, you shall not be entitled to reinstatement,
but shall be entitled to the payments and benefits due to you under the
provisions of Section 3.4.7, Section 10.3, Section 10.4 or Section 10.5,
respectively. To the extent we shall not have paid such payments and benefits
during the period of such dispute and you are the prevailing party in such
arbitration, in addition to any other award, you shall be entitled to interest
at a rate equal to our blended cost of funds during such period.

 

- 17 -



--------------------------------------------------------------------------------

12. Severability. If any provision hereof is unenforceable, illegal, or invalid
for any reason whatsoever, such fact shall not affect the remaining provisions
of this Agreement, except in the event a law or court decision, whether on
application for declaration, or preliminary injunction or upon final judgment,
declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction. In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid. This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law and/or equity in respect to any
breach by you of the enforceable provisions of this Agreement.

 

13. Travel and Related Matters. During the Employment Term, it is anticipated
that you will be required to travel extensively on behalf of us. Such travel, if
by air, may be on aircraft provided by us, or if commercial airlines are used,
on a first-class basis (or best available basis, if first class is not
available). To the extent you wish to use aircraft operated by us for
non-business use, we will, upon your request and subject to availability, make
such aircraft available to you for such use, provided, however, that you shall
be responsible and shall reimburse us as set forth below for costs associated
with any such non-business use to the extent the value of any such non-business
use exceeds $250,000 in the aggregate for any calendar year as determined under
the Securities Exchange Commission (“SEC”) proxy reporting rules for personal
aircraft usage as such rules may be amended from time to time (the “SEC Rules”).
The Compensation Committee reserves the right to review and modify this limit
from time to time as it deems reasonably appropriate. The determination of
whether all or any portion of your use of aircraft operated by us constitutes
non-business use as well as the reimbursement amount, if any, shall be
reasonably determined in accordance with the SEC Rules by the Company’s outside
SEC counsel.

Non-business use above the $250,000 limit described above must be reimbursed in
an amount equal to the amount that would otherwise be reported in the Summary
Compensation Table under the SEC rules, provided that the reimbursement you
shall owe to us shall not exceed the maximum permissible amount under FAA rules
that apply to time-sharing agreements. Employee’s Time Sharing Agreement shall
be appropriately amended (which amendment may be part of a restatement) to
provide for reimbursement as described herein and the list of allowable expenses
in Section 2(b) of that agreement shall be modified, to the extent necessary, to
include all the items authorized by FAR Part 91.501(d). Employee acknowledges
that he will be responsible for any income tax owed by him attributable to the
fringe benefit value of non-business use of aircraft.

 

14. Attorneys’ Fees. In the event suit is brought (including arbitration
proceedings) to enforce or to recover damages suffered as a result of breach of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs of suit.

 

15.

No Waiver of Breach or Remedies. No failure or delay on the part of you or us in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein

 

- 18 -



--------------------------------------------------------------------------------

  provided are cumulative and not exclusive of any remedies provided by law.

 

16. Amendment or Modification. No amendment, modification, termination or waiver
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by you and a duly authorized member of our senior
management. No consent to any departure by you from any of the terms of this
Agreement shall be effective unless the same is signed by a duly authorized
member of our senior management. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

17. Governing Law. The laws of the State of Nevada shall govern the validity,
construction and interpretation of this Agreement, and except as provided in
Section 11 and Exhibit C, the courts of the State of Nevada shall have exclusive
jurisdiction over any claim with respect to this Agreement.

 

18. Number and Gender. Where the context of this Agreement requires, the
singular shall mean the plural and vice versa, and references to males shall
apply equally to females and vice versa.

 

19. Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

 

20. Assignment. This Agreement is personal to you and may not be assigned by
you.

 

21. Successors and Assigns. This Agreement shall be binding upon our successors
and assigns. The Company may not assign this Agreement except in connection with
a merger or sale of the Company or substantially all of its assets and shall
cause any such successor to expressly assume and agree to perform the
obligations of this Agreement, unless such assumption occurs automatically as a
matter of law.

 

22. Prior Agreements. Except as set forth in Section 2 and Section 25.1, this
Agreement shall supersede and replace any and all other employment agreements
which may have been entered into by and between the parties, including but not
limited to the Prior Agreements and any such prior employment agreements shall
be of no force and effect after execution of this Agreement by both parties. The
foregoing notwithstanding, certain provisions of the Prior Agreements are
referenced herein for purposes of complying with payment timing rules under
Section 409A.

 

23. Certain Definitions. As used in this Agreement:

“Accounting Value” means the accounting value calculated by the Company’s Chief
Accounting Officer under procedures approved or modified by the Compensation
Committee from time to time.

“Board” or “Board of Directors” means the Board of Directors of MGM Resorts
International.

“Bonus Determination Date” means, with respect to a fiscal year, the date the
Compensation

 

- 19 -



--------------------------------------------------------------------------------

Committee determines Bonuses for such fiscal year payable to our senior
executives (but not earlier than January 1 or later than March 15 of the year
immediately following the end of the applicable fiscal year).

“Bonus Payment Date” means, with respect to a fiscal year, the date we pay
Bonuses for such fiscal year to

our senior executives (but not earlier than January 1 or later than March 15 of
the year immediately following the end of the applicable fiscal year).

“Change of Control” has the meaning set forth in the Company’s Change of Control
Policy for Executive Officers.

“Company” means MGM Resorts International.

“Compensation Committee” means the Compensation Committee of the Board of
Directors of MGM Resorts International.

“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Company.

“Confidential Information” means all knowledge, know-how, information, devices
or materials, whether of a technical or financial nature, or otherwise relating
in any manner to the business affairs of Employer, including without limitation,
names and addresses of Employer’s customers, any and all other information
concerning customers who utilize the goods, services or facilities of any hotel
and/or casino owned, operated or managed by Employer, Employer’s casino, hotel,
retail, entertainment and marketing practices, procedures, management policies,
any trade secret, including but not limited to any formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use, and any other information regarding
Employer which is not already and generally known to the public, whether or not
any of the foregoing is subject to or protected by copyright, patent, trademark,
registered or unregistered design, and whether disclosed or communicated (in
writing or orally) before, on or after the date of this Agreement, by Employer
to Employee. Confidential Information shall also specifically include, without
limitation, those documents and reports set forth on Exhibit A attached hereto
and incorporated herein by this reference. For the avoidance of doubt,
Confidential Information shall not include information generally known to the
public or within the gaming industry that was not disclosed by you in violation
of Section 8.2.

“Disability” means Employee’s incapacity for medical reasons certified to by
Employer’s Physician which precludes the Employee from performing the essential
functions of

 

- 20 -



--------------------------------------------------------------------------------

Employee’s duties hereunder for a substantially consecutive period of six (6)
months or more. (In the event Employee disagrees with the conclusions of
Employer’s Physician, Employee (or Employee’s representative) shall designate an
Employee’s Physician, and Employer’s Physician and Employee’s Physician shall
jointly select a third physician, who shall make the determination.) A
termination for Employer’s Good Cause shall not be treated as a termination for
Disability for purposes of this Agreement, any award agreement, or any other
contractual arrangements between Employer and Employee.

“Disputed Claim” means that Employee maintains pursuant to Section 10.5 that
Employee’s Good Cause exists and Employer has denied such claim.

“Employee’s Good Cause” means (i) the failure of Employer to pay Employee any
compensation when due; (ii) a material reduction in the scope of duties or
responsibilities of Employee or any reduction in Employee’s salary or target
bonus percentage; (iii) Employee’s failure to be employed as Chief Executive
Officer or failure of the Board to nominate Employee as a member of the Board;
(iv) a relocation of your principal place of employment or the Company’s
corporate headquarters outside of the greater Las Vegas area; or (v) any
material breach by the Company of this Agreement.

“Employee’s Physician” means a licensed physician selected by Employee for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.

“Employer’s Good Cause” means:

 

  (1)

Employee’s (a) failure to abide by Employer’s policies and procedures (whether
generally applicable to all employees, executive officers, or otherwise) that is
reasonably likely to result in injury to the Company economically or otherwise,
excluding a failure that Employee could not be reasonably expected to realize
would constitute such a failure, provided that, a violation of any policies
applicable solely to Employer’s executive officers shall be deemed reasonably
likely to result in injury to the Company; (b) misconduct which is reasonably
likely to result in injury to the Company economically or otherwise, excluding
conduct that the Employee could not be reasonably expected to have understood
would constitute such misconduct of Employee; (c) failure to competently perform
his statutory or reasonably assigned duties with the Company at a level that can
be reasonably expected of a person with Employee’s position, excluding a failure
that Employee could not be reasonably expected to realize would constitute such
a failure (other than a failure resulting from Employee’s incapacity due to
physical or mental illness or from assignment of duties to Employee that would
constitute Employee’s Good Cause), provided that, for the purpose of (c), the
fact that a particular business decision does not result in a favorable outcome
shall not by itself constitute a failure under (c); or (d) other material breach
of this Agreement, which failure, misconduct or breach is not cured by Employee
within thirty (30) days after written notice thereof from Employer specifying
the facts and circumstances of the alleged failure or breach, during which
30-day period Employee shall be afforded a reasonable opportunity to be heard

 

- 21 -



--------------------------------------------------------------------------------

  by the Board, provided, however, that such notice, opportunity to cure and
opportunity to be heard shall not be required prior to termination if, in the
good faith judgment of the Board, such breach is not capable of being cured
within thirty (30) days; or

 

  (2) Employee’s failure or inability to satisfy the requirements stated in
Section 6 above.

“Employer’s Physician” means a licensed physician selected by Employer for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.

“New Equity Awards” means any equity awards granted to Employee on or after the
Effective Date, other than any restricted stock units granted pursuant to
Section 3.4.5 or any equity awards contemplated by Section 3.2 of the 2012 Prior
Agreement (relating to any 2016 Bonus) or Section 3.4.5 of the 2012 Prior
Agreement (relating to any 2016 annual equity award).

“Restrictive Period” means the twelve (12) month period immediately following
any separation by Employee from employment occurring during the Employment Term;
provided, however, that in the event of a termination of your employment as
described in Section 10.1 or Section 10.6, the Restrictive Period shall end no
later than the end of the Employment Term; and provided, further, in the event
you are entitled to “Separation Benefits” as described in Section 10.7 or your
employment otherwise terminates for any reason during the one-year period
following a Change of Control, the Restrictive Period shall end on the date of
termination or the Change of Control, whichever is later.

“Retirement” means your voluntary retirement from all employment positions with
the Company (not including any advisory or consulting role) following December
31, 2021, upon not less than ninety (90) days advance written notice to the
Company, and subject to your good faith participation and assistance with
respect to any reasonably requested transition matters. For the avoidance of
doubt, you will not be eligible for any early retirement provisions for
accelerating vesting of equity that may apply to any other employees.

 

24. Employee acknowledges that MGM Resorts International is a publicly traded
company and agrees that in the event there is any default or alleged default by
Employer under the Agreement, or Employee has or may have any claims arising
from or relating to the Agreement, Employee shall not commence any action or
otherwise seek to impose any liability whatsoever against any person or entity
in its capacity as a stockholder of MGM Resorts International (“Stockholder”).
Employee further agrees that he shall not permit any party claiming through him,
to assert a claim or impose any liability against any Stockholder (in its
capacity as a Stockholder) as to any matter or thing arising out of or relating
to the Agreement or any alleged breach or default by Employer.

 

25. Section 409A.

 

  25.1 This Agreement is intended to comply with, or otherwise be exempt from,

 

- 22 -



--------------------------------------------------------------------------------

Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder (“Section 409A”). If we determine in good faith that any provision of
this Agreement would cause you to incur an additional tax, penalty or interest
under Section 409A, the Compensation Committee and you shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A or causing
the imposition of such additional tax, penalty or interest under Section 409A.
Moreover, if any provision of this Agreement has the effect of impermissibly
delaying or accelerating any payment schedule initially set forth in a Prior
Agreement or in any outstanding equity award, the applicable provision (or part
thereof) of this Agreement shall be disregarded and have no force or effect and
the payment schedule shall be governed by the applicable provision of the Prior
Agreement or equity award agreement. The preceding provisions, however, shall
not be construed as a guarantee by us of any particular tax effect to you under
this Agreement.

 

  25.2 “Termination of employment,” “retirement,” or words of similar import, as
used in this Agreement means, for purposes of any payments under this Agreement
that are payments of deferred compensation subject to Section 409A, your
“separation from service” as defined in Section 409A.

 

  25.3 For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
If any payment or benefit under this Agreement is payable under this Agreement
but was not payable under the Prior Agreement or exceeds the amount of the same
payment or benefit under the Prior Agreement, such payment or benefit or the
excess amount of such payment or benefit, as the case may be, shall be treated
as a separate payment for purposes of Section 409A.

 

  25.4 With respect to any reimbursement of your expenses, or any provision of
in-kind benefits to you, as specified under this Agreement and which is subject
to Section 409A, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made pursuant to our reimbursement policy but no later than the end of
the calendar year next following the calendar year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

  25.5 Any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after taking into account all exclusions
applicable

 

- 23 -



--------------------------------------------------------------------------------

to such payments and benefits under Section 409A) that arises under Section
3.4.5 (relating to retirement), Section 3.4.7(ii) (relating to retirement),
Section 10.3 (termination due to Disability), Section 10.4 (Employer’s no cause
termination), Section 10.5 (Employee’s Good Cause termination), and Section 10.7
(termination after a Change of Control) and any other provision of this
Agreement, on account of your separation from service while you are a “specified
employee” (as defined under Section 409A), and is scheduled to be paid or
provided within six (6) months after such separation from service (the aggregate
of such scheduled payments, the “Delayed Payment”) shall, in lieu thereof, be
paid or provided, as adjusted for interest, within fifteen (15) days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of your estate following your death. On the
first business day following the expiration of the applicable deferral period of
the immediately preceding sentence, any payments which would otherwise have been
made to you during that period (whether in a single sum or installments) in the
absence of this paragraph shall be paid to you or your beneficiary in one lump
sum. With respect to any determination that the payments to be made to you under
this Agreement, or under any agreement or plan referred to herein, are subject
to Section 409A, then each such payment shall be treated as a separate payment
for purposes of Treas. Reg. §1.409A-2(b)(2)(iii). The date of Employee’s
“separation from service”, as defined in Section 409A (and as determined by
applying the default presumptions in Treas. Reg. §1.409A-1(h)(1(ii)), shall be
treated as the date of Employee’s termination of employment for purposes of
determining the time of payment of any amount that becomes payable to Employee
hereunder upon Employee’s termination of employment and that is properly treated
as a deferral of compensation subject to Section 409A after taking into account
all exclusions applicable to such payment under Section 409A. For purposes of
the foregoing, interest shall accrue at the prime rate of interest published in
the northeast edition of The Wall Street Journal on the date of your separation
from service. In addition, in the event that you must incur legal fees or costs
to enforce payment of any amounts subject to the six-month delay of payment
under this Agreement, we will pay all reasonable attorneys’ fees associated with
such action.

 

26. Rabbi Trust. We will, within five (5) business days after termination of
your employment, make an irrevocable contribution of an amount equal to the
aggregate amount of any payments due to you following termination of employment
to a U.S.-based grantor trust established consistent with the terms of Revenue
Procedure 92-64, 1992-2 C.B. 422 (Aug. 17, 1992) with a financial institution
approved by you, which approval will not be withheld unreasonably, serving as
the third-party trustee thereof, under the terms of which the assets of the
trust may be used, in the absence of our insolvency, solely for purposes of
fulfilling our obligation to make such payments to you. In the event that the
provisions of Section 25.5 shall apply to any payment obligation under this
Agreement, interest shall accrue with respect to such Delayed Payment in
accordance with Section 25.5. We shall be responsible for all reasonable costs
of establishing and maintaining the trust and the terms of the trust shall be
reasonably acceptable to you.

[Signature page immediately follows.]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

 

EMPLOYEE — JAMES J. MURREN   

EMPLOYER — MGM RESORTS

INTERNATIONAL

/s/ James J. Murren

   By:   

/s/ John M. McManus

      Name: John M. McManus       Title: Executive Vice President, General
Counsel and Secretary

 

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Report

  

Generated By:

Including, but not limited to:    Arrival Report    Room Reservation/Casino
Marketing Departure Report    Room Reservation/Casino Marketing Master Gaming
Report    Casino Audit Department Financial Statement    Finance $5K Over High
Action Play Report    Casino Marketing $50K Over High Action Play Report   
Casino Marketing Collection Aging Report(s)    Collection Department Accounts
Receivable Aging    Finance Marketing Reports    Marketing Daily Player Action
Report    Casino Operations Daily Operating Report    Slot Department Database
Marketing Reports    Database Marketing Special Event Calendar(s)    Special
Events/Casino Marketing Special Event Analysis    Special Events/Casino
Marketing Tenant Gross Sales Reports    Finance Convention Group
Tentative/Confirmed Pacing Reports    Convention Sales Entertainment Event
Settlement Reports    Finance Event Participation Reports    Casino Marketing
Table Ratings    Various Top Players    Various

 

- 26 -



--------------------------------------------------------------------------------

Promotion Enrollment    Promotions Player Win/Loss    Various

 

- 27 -



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED OUTSIDE ACTIVITIES

Trustee, Trinity College

Member, Chartered Financial Analyst

Trustee, Brookings Institute

Positions with other non-profit organizations as approved by the Board

 

- 28 -



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION

This Exhibit C sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit C shall be considered to be a
part of the Agreement.

 

1. Except for a claim by either Employee or Employer for injunctive relief where
such would be otherwise authorized by law, any controversy or claim arising out
of or relating to the Agreement, the breach hereof, or Employee’s employment by
Employer, including without limitation any claim involving the interpretation or
application of the Agreement or wrongful termination or discrimination claims,
shall be submitted to binding arbitration in accordance with the employment
arbitration rules then in effect of the Judicial Arbitration and Mediation
Service (“JAMS”), to the extent not inconsistent with this paragraph. This
Exhibit C covers any claim Employee might have against any officer, director,
employee, or agent of Employer, or any of Employer’s subsidiaries, divisions,
and affiliates, and all successors and assigns of any of them. The promises by
Employer and Employee to arbitrate differences, rather than litigate them before
courts or other bodies, provide consideration for each other, in addition to
other consideration provided under the Agreement.

 

2. Claims Subject to Arbitration. This Exhibit C covers all claims arising in
the course of Employee’s employment by Employer except for those claims
specifically excluded from coverage as set forth in paragraph 3 of this Exhibit
C. It contemplates mandatory arbitration to the fullest extent permitted by law.
Only claims that are justiciable under applicable state or federal law are
covered by this Exhibit C. Such claims include any and all alleged violations of
any state or federal law whether common law, statutory, arising under regulation
or ordinance, or any other law, brought by any current or former employees. Such
claims may include, but are not limited to, claims for: wages or other
compensation; breach of contract; torts; work-related injury claims not covered
under workers’ compensation laws; wrongful discharge; and any and all unlawful
employment discrimination and/or harassment claims.

 

3. Claims Not Subject to Arbitration. Claims under state workers’ compensation
statutes or unemployment compensation statutes are specifically excluded from
this Exhibit C. Claims pertaining to any of Employer’s employee welfare benefit
and pension plans (other than claims pertaining to benefits provided under
Section 10 of the Agreement or equity award agreements) are excluded from this
Exhibit C. In the case of a denial of benefits under any of Employer’s employee
welfare benefit or pension plans, the filing and appeal procedures in those
plans must be utilized. Claims by Employer for injunctive or other relief for
violations of non-competition and/or confidentiality agreements are also
specifically excluded from this Exhibit C.

 

4.

Non-Waiver of Substantive Rights. This Exhibit C does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Employee’s right to pursue those rights and remedies in a judicial forum.
By signing the Agreement

 

- 29 -



--------------------------------------------------------------------------------

  and the acknowledgment at the end of this Exhibit C, the undersigned Employee
voluntarily agrees to arbitrate his or her claims covered by this Exhibit C.

 

5. Time Limit to Pursue Arbitration; Initiation. To ensure timely resolution of
disputes, Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided for by applicable law pertaining to
the claim, or one year, whichever is shorter, except that the statute of
limitations imposed by relevant law shall solely apply in circumstances where
such statute of limitations cannot legally be shortened by private agreement.
The failure to initiate arbitration within this time limit will bar any such
claim. The parties understand that Employer and Employee are waiving any longer
statutes of limitations that would otherwise apply, and any aggrieved party is
encouraged to give written notice of any claim as soon as possible after the
event(s) in dispute so that arbitration of any differences may take place
promptly. The parties agree that the aggrieved party must, within the time frame
provided by this Exhibit C, give written notice of a claim to the Chief
Financial Officer of Employer with a copy to MGM Resorts International’s
Executive Vice President and General Counsel. Written notice shall identify and
describe the nature of the claim, the supporting facts and the relief or remedy
sought.

 

6. Selecting an Arbitrator. This Exhibit C mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

7. Representation/Arbitration Rights and Procedures.

 

  a. Employee may be represented by an attorney of his/her choice at his/her own
expense.

 

  b. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit C shall provide for the
broadest level of arbitration of claims between an employer and employee under
Nevada law. The arbitrator is without jurisdiction to apply any different
substantive law or law of remedies.

 

  c. The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

  d. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

- 30 -



--------------------------------------------------------------------------------

  e. The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f. The parties shall exchange witness lists at least thirty (30) days prior to
the trial/hearing procedure. The arbitrator shall have subpoena power so that
either Employee or Employer may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a posthearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g. Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

8. Arbitrator’s Award. The arbitrator shall issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of law. The award shall be rendered promptly, typically
within thirty (30) days after conclusion of the arbitration hearing, or the
submission of post-hearing briefs if requested. The arbitrator may not award any
relief or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

 

  a. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit C and to enforce an arbitration award.

 

  b. In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit C, Employee hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Employee’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit C.

 

9. Fees and Expenses. Employer shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Employee is
the party initiating the claim, Employee will contribute an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which Employee is (or was last) employed by Employer. Employee and Employer
shall each pay for their own expenses, attorney’s fees (a party’s responsibility
for his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation

 

- 31 -



--------------------------------------------------------------------------------

expenses. If any party prevails on a statutory claim that affords the prevailing
party attorney’s fees and costs, or if there is a written agreement providing
for attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

 

10. The arbitration provisions of this Exhibit C shall survive the termination
of Employee’s employment or employment with Employer and the expiration of the
Agreement. These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit C.

 

11. The arbitration provisions of this Exhibit C do not alter or affect the
termination provisions of this Agreement.

 

12. Capitalized terms not defined in this Exhibit C shall have the same
definition as in the Agreement to which this is Exhibit C.

 

13. If any provision of this Exhibit C is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit C. All other provisions shall remain in
full force and effect.

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT C IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT C CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT
C, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit C, they are waiving the right to pursue claims covered by this Exhibit C
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit C does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit C voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit C.

Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit C with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

 

EMPLOYEE — JAMES J. MURREN   

EMPLOYER — MGM RESORTS

INTERNATIONAL

/s/ James J. Murren

   By:   

/s/ John M. McManus

      Name: John M. McManus       Title: EVP, General Counsel & Secretary

 

- 32 -



--------------------------------------------------------------------------------

APPENDIX A

FORM OF SIGN-ON RSU AWARD AGREEMENT

 

- 33 -



--------------------------------------------------------------------------------

MGM RESORTS INTERNATIONAL

RESTRICTED STOCK UNITS AGREEMENT

 

 

No. of Restricted Stock Units:                             

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and James J. Murren (the “Participant”) with an effective date of
October     , 2016.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the Company’s
2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides for the
granting of Restricted Stock Units (as that term is defined in Section 1 below)
to selected service providers. Capitalized terms used and not defined in this
Agreement shall have the same meanings as in the Plan.

B. The Board believes that the grant of Restricted Stock Units will stimulate
the interest of selected employees in, and strengthen their desire to remain
with, the Company or a Parent or Subsidiary (as those terms are hereinafter
defined).

C. The Compensation Committee of the Board (the “Committee”) has authorized the
grant of Restricted Stock Units to the Participant pursuant to the terms of the
Plan and this Agreement.

D. The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future) which relate to the subject matter hereof.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

1.2 [Intentionally Omitted.]

1.3 [Intentionally Omitted.]

1.4 “Employer” means the Company, the Subsidiaries and any Parent and affiliated
companies, but specifically excludes Tracinda Corporation, its stockholder or
stockholders, and its subsidiaries.

1.5 “Employer’s Good Cause” shall have the meaning given such term or a
comparable term in the Participant’s employment agreement with the Company
entered into as of October 3, 2016, as amended.

1.6 “Fair Market Value” means the closing price of a share of Stock reported on
the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was reported on such date, the first trading day immediately
preceding the applicable date of determination on which such a closing price was
reported. In the event shares of Stock are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

1.7 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.8 [Intentionally Omitted.]

1.9 “Restricted Stock Unit” means an award granted to a Participant pursuant to
Article 8 of the Plan, except that no shares of Stock are actually awarded or
granted to the Participant on the date of grant.

1.10 “Section 409A” means Section 409A of the Code, and the regulations and
guidance promulgated thereunder to the extent applicable.

1.11 “Stock” means the Company’s common stock, $.01 par value per share.

1.12 “Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.

2. Grant to Participant. The Company hereby grants to the Participant, subject
to the terms and conditions of the Plan and this Agreement, an award of
                    Restricted Stock Units. Except as otherwise set forth in the
Plan or this Agreement, (i) each Restricted Stock Unit represents the right to
receive one (1) share of Stock at the time set forth in Section 3.2, (ii) unless
and until the Restricted Stock Units have vested in accordance with the terms of
this Agreement, the Participant shall not have any right to delivery of the
shares of Stock underlying such Restricted Stock Units or any other
consideration in respect thereof and (iii) each Restricted Stock Unit that vests
shall be paid to the Participant at the time set forth in Section 3.2.

 

2



--------------------------------------------------------------------------------

3. Terms and Conditions.

3.1 Vesting. The Restricted Stock Units shall vest on December 31, 2021,
provided that, upon termination of employment with the Employer for any reason
prior to December 31, 2021, the unvested portion of the Restricted Stock Units
shall be forfeited without any consideration.

3.2 Payment Following Termination. Upon termination of employment with the
Employer at any time on or after December 31, 2021, and subject to Section 19.2,
the vested Restricted Stock Units shall be delivered within thirty (30) days
following the date of such termination, unless you were terminated for
Employer’s Good Cause. For this purpose, if within thirty (30) days after
termination of your employment for any reason, whether by you or by Employer,
including your retirement, the Committee determines that any occurrence set
forth in the definition of Employer’s Good Cause has occurred, such termination
shall, at the election of the Committee in its discretion, be treated as
termination for Employer’s Good Cause, so long as Employer provides you with
written notice of such determination specifying the alleged failure or breach no
later than the last day of such 30-day period.

3.3 Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion, of the Participant’s unvested
Restricted Stock Units at any time, subject to the terms of the Plan and this
Agreement. If so accelerated, the Restricted Stock Units will be considered as
having vested as of the date specified by the Committee or an applicable written
agreement but the Committee will have no right to accelerate any payment under
this Agreement if such acceleration would cause this Agreement to fail to comply
with Section 409A.

3.4 No Rights as a Stockholder. Participant will have no rights as a stockholder
with respect to any shares of Stock subject to Restricted Stock Units until the
Restricted Stock Units have vested and shares of Stock relating thereto have
been issued and recorded on the records of the Company or its transfer agent or
registrars.

3.5 Limits on Transferability. The Restricted Stock Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant’s spouse control the management of the assets. With respect to
Restricted Stock Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Restricted Stock Units
shall be deemed to include such trust. Any transfer of Restricted Stock Units
shall be subject to the terms and conditions of the Plan and this Agreement and
the transferee shall be subject to the same terms and conditions as if it were
the Participant. No interest of the Participant under this Agreement shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock the Committee will make appropriate and proportionate adjustments
(including relating to the Stock, other securities, cash or other consideration
which may be acquired upon vesting of the Restricted Stock Units) that it deems
necessary to the number and class of securities subject to the Restricted Stock
Units and

 

3



--------------------------------------------------------------------------------

any other terms of this Agreement. Any adjustment so made shall be final and
binding upon the Participant.

3.7 No Right to Continued Performance of Services. The grant of the Restricted
Stock Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) nor may it interfere in any way with the right of the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) for which the Participant performs services to terminate the
Participant’s employment at any time.

3.8 Compliance With Law and Regulations. The grant and vesting of Restricted
Stock Units and the obligation of the Company to issue shares of Stock under
this Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for shares of Stock prior to (A) the listing of such shares on
any stock exchange on which the Stock may then be listed and (B) the completion
of any registration or qualification of such shares under any federal or state
law, or any rule or regulation of any government body which the Company shall,
in its sole discretion, determine to be necessary or advisable.

3.9 Corporate Transaction. Upon the occurrence of a reorganization, merger,
consolidation, recapitalization, or similar transaction, unless otherwise
specifically prohibited under applicable laws or by the applicable rules and
regulations of any governing governmental agencies or national securities
exchanges, the Committee is authorized (but not obligated) to make adjustments
in the terms and conditions of the Restricted Stock Units, including without
limitation the following (or any combination thereof): (i) continuation or
assumption of the Restricted Stock Units by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; (ii) substitution by the surviving company or corporation or its parent
of an award with substantially the same terms for the Restricted Stock Units;
(iii) accelerated vesting with respect to the Restricted Stock Units immediately
prior to the occurrence of such event and payment to the Participant within
thirty (30) days thereafter; and (iv) cancellation of all or any portion of the
Restricted Stock Units for fair value (in the form of cash or its equivalent
(e.g., by check), other property or any combination thereof) as determined in
the sole discretion of the Committee and which value may be zero (if the fair
value of the underlying stock is zero), and payment to the Participant within
thirty (30) days thereafter.

4. Investment Representation. The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the shares of Stock acquired
upon vesting are being acquired for investment. The Company will have the right,
at its election, to place legends on the certificates representing the shares of
Stock so being issued with respect to limitations on transferability imposed by
federal and/or state laws, and the Company will have the right to issue “stop
transfer” instructions to its transfer agent.

5. Participant Bound by Plan. The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as amended from time to time.

 

4



--------------------------------------------------------------------------------

6. Withholding. The Company or any Parent or Subsidiary shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Restarted Stock Units awarded by this Agreement, their grant, vesting or
otherwise, and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such withholding
taxes, which may include, without limitation, reducing the number of shares
otherwise distributable to the Participant by the number of shares of Stock
whose Fair Market Value is equal to the amount of tax required to be withheld by
the Company or a Parent or Subsidiary as a result of the vesting or settlement
or otherwise of the Restricted Stock Units.

7. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to the Participant must be addressed to the Participant at the Participant’s
last address on the records of the Company, subject to the right of either party
to designate at any time hereafter in writing some other address. Any notice
shall be deemed to have been duly given on personal delivery or three (3) days
after being sent in a properly sealed envelope, addressed as set forth above,
and deposited (with first class postage prepaid) in the United States mail.

8. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied, and including, without limitation,
any employment agreement between the Participant and the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) whether
previously entered into, currently effective or entered into in the future that
includes terms and conditions regarding equity awards) which relate to the
subject matter hereof.

9. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.

10. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to this Agreement.

11. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

12. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

13. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

14. Clawback Policy. By accepting this award the Participant hereby agrees that
this award and any other compensation paid or payable to the Participant is
subject to Company’s

 

5



--------------------------------------------------------------------------------

Policy on Recovery of Incentive Compensation in Event of Financial Restatement
(or any successor policy) as in effect from time to time, and that this award
shall be considered a bonus for purposes of such policy. In addition, the
Participant agrees that such policy may be amended from time to time by the
Board in a manner designed to comply with applicable law and/or stock exchange
listing requirements. The Participant also hereby agrees that the award granted
hereunder and any other compensation payable to the Participant shall be subject
to recovery (in whole or in part) by the Company to the minimum extent required
by applicable law and/or stock exchange listing requirements.

15. Amendment. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto; provided that the Company may
alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law.

16. Severability. The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

17. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

18. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

19. Tax Treatment; Section 409A. The Participant shall be responsible for all
taxes with respect to the Restricted Stock Units. Notwithstanding the forgoing
or any provision of the Plan or this Agreement:

19.1 The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision. However, the Company makes no guarantee regarding the tax treatment
of the Restricted Stock Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

19.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon

 

6



--------------------------------------------------------------------------------

or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If the Participant is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Participant, and
(ii) the date of the Participant’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 19.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
on the first business day following the expiration of the Delay Period to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

19.3 For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

*        *        *

[The remainder of this page is left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Units
Agreement as of the date first written above.

 

MGM RESORTS INTERNATIONAL By:  

 

Name:

Title:

  PARTICIPANT By:  

 

Name:   James J. Murren

[Signature Page to Restricted Stock Units Agreement]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1. Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2. Claims Subject to Arbitration. This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3. Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4. Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 7 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened.



--------------------------------------------------------------------------------

The parties shall select one arbitrator from among a list of three qualified
neutral arbitrators provided by JAMS. If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6. Representation/Arbitration Rights and Procedures:

 

  a. Participant may be represented by an attorney of his/her choice at his/her
own expense.

 

  b. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c. The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

  d. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e. The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f. The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g. Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment



--------------------------------------------------------------------------------

  upon an award rendered by the arbitrator may be entered in any court having
competent jurisdiction.

 

  a. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b. In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8. Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9. The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10. The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11. Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

 

12. If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*        *        *

[The remainder of this page is left blank intentionally.]